Exhibit 10.2

 

RESTRICTED STOCK AWARD AGREEMENT

 

pursuant to the

XETA TECHNOLOGIES, INC.

2004 OMNIBUS STOCK INCENTIVE PLAN

 

SUMMARY OF RESTRICTED STOCK AWARD

 

Employee Name (the “Employee”):

 

                                                                                                                       .

 

 

 

Date of Grant (“Date of Grant”):

 

                                                                                                                       

 

 

 

No. of Restricted Shares Awarded:

 

                                                                                                                       .

 

The foregoing Restricted Stock award was granted by XETA Technologies, Inc. (the
“Company”) on                                      pursuant to its 2004 Omnibus
Stock Incentive Plan as amended (the “Plan”), and is subject to all of the terms
and conditions set forth in this Restricted Stock Award Agreement (this
“Agreement”) and the Plan, all of which are deemed incorporated herein in their
entirety as one single and fully integrated agreement.

 

TERMS OF AWARD

 

Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Plan.

 

1.                                      Grant of Restricted Stock.  The Company
hereby grants to Employee                                               
(                ) restricted shares of the Company’s common stock, having a par
value of $.001 per share (the “Restricted Stock”), effective as of the Date of
Grant.  The Restricted Stock is granted pursuant to the Plan and is subject to
the terms and provisions of this Agreement and the Plan as may be amended from
time to time.

 

2.                                      Vesting of Restricted Stock.  The
Restricted Stock shall vest in three equal annual installments as follows (so
long as Employee continues to be employed with the Company as of the vesting
date,):

 

Vesting Date

 

No. of Shares Vested

 

 

 

 

 

00/00/0000

 

 

 

 

 

 

 

00/000000

 

 

 

 

 

 

 

00/00/0000

 

 

 

 

Provided that all conditions of this Agreement and the Plan have been satisfied,
on each

 

--------------------------------------------------------------------------------


 

vesting date the restrictions of Section 3 shall lapse with respect to the
quantity of Restricted Stock then vesting.

 

3.                                      Restrictions.                         In
addition to the restrictions provided for in the Plan, the Restricted Stock
shall be subject to the following restrictions.

 

(a)                                  The Restricted Stock granted hereunder may
not be sold, assigned, transferred, pledged, hypothecated or otherwise disposed
of, whether voluntarily or involuntarily, by operation of law or otherwise,
until the Restricted Stock becomes vested in accordance with Section 2 above. 
Immediately upon any attempt to transfer the Restricted Stock prior to vesting
of any rights hereunder, all unvested Restricted Stock shall be forfeited by the
Employee.

 

(b)                                 If Employee’s employment with the Company is
terminated by the Company without Cause, by Employee voluntarily, by reason of
Employee’s death or retirement, or for any other reason other than “Cause” as
that term is defined in the Plan, all unvested Restricted Stock will
automatically be forfeited, together with any dividends paid on such unvested
Restricted Stock, and all rights therein will revert and be transferred to and
reacquired by the Company, unless the Committee, in its sole and absolute
discretion, notifies the Employee otherwise within thirty (30) days following
such termination.

 

(c)                                  If Employee’s employment with the Company
is terminated by the Company for Cause, all unvested Restricted Stock will,
automatically and immediately, be forfeited by Employee and transferred to the
Company, together with any dividends that may have been paid on such shares.

 

4.                                      Rights as a Shareholder.  Subject to the
restrictions contained in this Agreement, Employee shall have all of the rights
of a shareholder of the Company, including the right to vote the Restricted
Stock and the right to receive cash dividends thereon; provided that the
Committee in its discretion may require that any dividends paid with respect to
unvested Restricted Stock be held in escrow until all restrictions on such
Restricted Stock have lapsed.

 

5.                                      Un-certificated Shares.    The
Restricted Stock will be represented in book-entry form by the Company’s
transfer agent pursuant to the direct registration system and will be evidenced
by a direct registration statement.  In accordance with the Company’s bylaws,
Employee has the option to request that the Company issue a physical stock
certificate to Employee representing the Restricted Stock, after the Restricted
Stock vests.  Any certificates representing and evidencing the Restricted Stock
issued prior to vesting shall be endorsed with the following restrictive legend:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture provisions and restrictions against transfer) contained in the 2004
Omnibus Stock Incentive Plan of Xeta Technologies, Inc. and an Award Agreement
entered into between the registered owner of such shares

 

2

--------------------------------------------------------------------------------


 

and Xeta Technologies, Inc. A copy of such Plan and Award Agreement is on file
in the office of the Secretary of Xeta Technologies, Inc., 1814 West Tacoma
Street, Broken Arrow, Oklahoma 74012.

 

6.                                      Tax Withholding Obligations.  In order
to satisfy any withholding or similar tax requirements relating to the
Restricted Stock, the Company has the right to deduct or withhold from any
payroll or other payment to Employee, or require Employee to remit to the
Company, an appropriate payment or other provision, which may include the
withholding of Restricted Stock.

 

7.                                      Change in Control.  Upon the occurrence
of a Change in Control of the Company, all unvested Restricted Stock shall
immediately expire and be cancelled.

 

8.                                      No Right to Continued Employment. 
Neither the grant of Restricted Stock nor this Agreement confers upon Employee
any right to continued employment with the Company.

 

9.                                      Nature of Award and Registration of
Stock.

 

(a)                                  The award of the Restricted Stock is
voluntary and does not create any right on the part of Employee to receive
future grants of any Incentive Awards under the Plan.  All decisions with
respect to future grants of Incentive Awards, if any, will be at the sole
discretion of the Company.

 

(b)                                 The Company has an effective registration
statement on file with the Securities and Exchange Commission with respect to
the shares of common stock subject to this Award.  The Company intends to
maintain this registration statement but has no obligation to do so.  If the
registration ceases to be effective, Employee will not be able to transfer or
sell the vested Restricted Stock unless exemptions from registration under
applicable securities laws are available. The Employee agrees that any resale by
him or her of the Restricted Stock will comply in all respects with the
requirements of all applicable securities laws, rules and regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended).

 

(c)                                  The Employee shall execute and deliver to
the Company such written representations or other documentation, if any, as may
be requested by the Company in order for it to comply with applicable
requirements of federal and state securities laws, as well as any other
applicable laws, rules or regulations.

 

10.                               Miscellaneous.  This Agreement and the Award
evidenced hereby are made and granted pursuant to the Plan and are in all
respects limited by and subject to the terms of the Plan.  All decisions of the
Committee with respect to any question or issue arising under the Plan or this
Agreement shall be conclusive and binding on all persons having an interest in
the Restricted Stock award.  In the event of any conflict between the terms of
the Plan and the terms of this Agreement, the terms of the Plan shall govern. 
This Agreement shall be governed by the laws of the State of Oklahoma, without
resort to that state’s conflict-of-laws rules.

 

3

--------------------------------------------------------------------------------


 

EXECUTED in Broken Arrow, Oklahoma, on and as of the Effective Date.

 

 

XETA TECHNOLOGIES, INC.

 

 

 

 

 

 

 

Greg D. Forrest

 

Chief Executive Officer

 

 

 

ACKNOWLEDGEMENT OF EMPLOYEE:

 

The Employee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions hereof.  The Employee acknowledges receipt
of the prospectus for the Plan dated                                    .

 

“Employee”

 

 

 

 

 

 

 

Signature

 

 

4

--------------------------------------------------------------------------------

 